717 S.W.2d 491 (1986)
In re ADOPTION OF the UNIFORM RULES OF EVIDENCE.
Supreme Court of Arkansas.
October 13, 1986.
PER CURIAM.
As explained in today's opinion in Ricarte v. State, 290 Ark. 100, 717 S.W.2d 488 (Oct. 13, 1986), the court under its statutory and rule-making authority adopts the Uniform Rules of Evidence as they are set forth in Act 1143 of 1975 (Extended Session, 1976). The Rules will be applicable as stated in Rule 1101. Rule 1102 is changed to read: "These rules shall be known as the Arkansas Rules of Evidence and may be cited as A.R.E. Rule ____."